DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Response to Amendment
Acknowledgment is made to the supplemental amendment received 12/15/2021.  The amendment in whole is entered.  The amendment submitted 6/23/2021 is not entered.
Applicant’s amendments are sufficient to overcome the specification objections set forth in the previous office action.
Applicant’s amendments to and/or cancellation of the claims are sufficient to overcome the 35 USC 112(b)/second paragraph and 35 USC 112(d)/fourth paragraph rejections set forth in the previous office action.

Claim Interpretation
Claim 54 recites the limitation “wherein both the first jaw body and the second jaw body are constructed from a bulk conductive material”, which is a regarded as a product-by-process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113). 

Claim Objections
Claims 32, 53 & 62 are objected to because of the following informalities:  amend “effected” to –affected- since the term is being used as a verb.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 53-54 & 56 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Park et al. (2010/0036371, previously cited).
Concerning claim 53, as illustrated in Figs. 1-6B & 9, Park et al. disclose a medical device (instrument 12; [0027]), comprising: 
a power source (generator 10; [0027]); and
a bipolar forceps (instrument 12 is a bipolar forceps device; [0028]) including a jaw assembly (forceps jaw assembly 32; [0029]) comprising: 
i. a first jaw (second jaw member 34; [0029]) comprising: 
a. a first jaw body electrically connected to a first pole of the power source and having a first polarity (conductive jaw body 49 ; 
b. a first sealing plate electrically connected to a second pole of the power source and having a second polarity (conductive sealing plate 50 connects to output connection 62C connected to second pole of generator 10; [0032], [0040]); and 
c. an insulator electrically isolating the first jaw body from the sealing plate (ceramic insulating layer 51 separates conductive jaw body 49 and conductive sealing plate 50; [0032]); 
ii. a second jaw (first jaw member 33; [0029]) comprising: 
a. a second jaw body electrically connected to the first pole of the power source and having the first polarity (conductive jaw body 43 connects to output connection 62A connected to first pole of generator 10; [0031], [0040]);
b. a second sealing plate electrically connected to the first pole of the power source and having the first polarity (conductive sealing plate 44 connects to output connection 62B connected to first pole of generator 10; [0040]); and
c. a second insulator electrically isolating the second jaw body and the second sealing plate (ceramic insulating layer 45 separates conductive jaw body 43 and conductive sealing plate 44; [0031]); 
wherein in a first use state, the first sealing plate and the second sealing plate have opposing polarities so that an anatomical feature is surgically effected between the first sealing plate and the second sealing plate (in “coag” state, the RF power signal is applied between the two sealing plates 44 and 50; [0042]), 
wherein in a second use state, the first sealing plate has a polarity that is opposite a polarity of the first jaw body and the second jaw body so that an anatomical feature is surgically effected with an edge of the first sealing plate (in “cut” state, the RF power signal is applied between the sealing plate 50 (via output connection 62C) and the conductive jaw bodies 43 and 49 (via output connection 62A); [0040]), and 
wherein a profile of the first sealing plate or a profile of the second sealing plate is located within a profile of the first jaw body or a profile of the second jaw body (sealing plates 44, 50 are provided with recessed portions 57, 58 located within a profile of the first or second jaw bodies 43, 49 on the more proximal end of the jaws 33, 34; [0045]).
Concerning claim 54¸ Park et al. disclose both the first jaw body (49) and the second jaw body (43) are constructed from a bulk conductive material ([0031-0032]). 
Concerning claim 56, Park et al. disclose a profile of the second sealing plate (44) is located within a profile of the first sealing plate (50) when viewing position is at the longitudinal axis ([0045]; Fig. 9).

Claim(s) 32, 47, 50-52 & 62 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yamauchi et al. (6,237,887).
claim 32, as illustrated in Figs. 19-21B, Yamauchi et al. disclose a medical device (bipolar forceps 201; Co. 18, ll. 4-13), comprising: 
a power source (power supply unit 213; Col. 18, ll. 20-34); and 
a bipolar forceps including a jaw assembly (high-frequency treatment tool comprising treatment portion 203 with jaws 206, 207; Col. 18, ll. 4-18) comprising: 
i. a first jaw (first jaw 206; Col. 18, ll. 35-44) comprising: 
a. a first jaw body electrically connected to a first pole of the power source and having a first polarity (first electrode portion 220 is electrically connected to a first pole of power supply unit 213 as current flows across first electrode portion 220 to third electrode portion 207; Col. 18, ll. 20-50, Col. 19, ll. 6-22 & 48-55); 
b. a sealing plate electrically connected to the first pole of the power source and having the first polarity (second electrode portion 222 can be considered a plate is electrically connected to a first pole of power supply unit 213 as current flows across second electrode portion 222 to third electrode portion 207; Col. 18, ll. 35-50, Col. 19, ll. 6-22 & 48-55); and 
c. an insulator electrically isolating the first jaw body from the sealing plate (insulating member 221 electrically insulated two electrode portions 220, 222; Col. 18, ll. 20-44); 
ii. a second jaw (second jaw 207; Col. 18, ll. 51-55) comprising: 
a. a second jaw body electrically connected to a second pole of the power source and having a second polarity (third electrode portion 207 is electrically connected to a second pole of power supply unit 213 as current flows ; 
wherein in a first use state, an anatomical feature is surgically effected between the sealing plate and the second jaw body by passing a therapy current between the sealing plate and the second jaw body (state where second coagulation current is flowed across the second electrode portion 222 and the third electrode portion 207 to coagulate tissue P; Col. 19, ll. 6-22), and 
wherein in a second use state an anatomical feature is surgically affected by moving the first and second jaws to a closed configuration, contacting the anatomical feature with an edge of the sealing plate and passing a therapy current between the first jaw body and the second jaw body (state where incision current is flowed across the first electrode portion 220 and the third electrode portion 207; Col. 19, ll. 48-55).
Concerning claim 47, Yamauchi et al. disclose the second jaw body (207) comprises a sealing surface (207), the sealing surface comprises one or more insulators (gripping portion) (Col. 20, ll. 10-31; Fig. 20-21B). 
Concerning claim 50, Yamauchi et al. disclose the second jaw body (207) comprises a sealing surface disposed on one side of the second jaw body and an insulator (gripping portion) disposed on an opposite side of the second jaw body (207) (Col. 20, ll. 10-31; Fig. 20-21B).
Concerning claim 51, Yamauchi et al. disclose the second jaw body (207) comprises an insulator (gripping portion) located on a side of the second jaw body that opposes the sealing surface (Col. 20, ll. 10-31; Fig. 20-21B).
Claim 52 is rejected upon the same rationale as presented for claim 51. 
Concerning claim 62, as illustrated in Figs. 19-21B, Yamauchi et al. disclose a medical device (bipolar forceps 201; Co. 18, ll. 4-13), comprising: 
a bipolar forceps including a jaw assembly (high-frequency treatment tool comprising treatment portion 203 with jaws 206, 207; Col. 18, ll. 4-18) comprising: 
i. a first jaw (first jaw 206; Col. 18, ll. 35-44) comprising: 
a. a first jaw body (first electrode portion 220; Col. 18, ll. 20-50); 
b. a sealing plate (second electrode portion 222 can be considered a plate; Col. 18, ll. 35-50); and 
c. an insulator electrically isolating the first jaw body from the sealing plate (insulating member 221 electrically insulated two electrode portions 220, 222; Col. 18, ll. 20-44);
 ii. a second jaw (second jaw 207; Col. 18, ll. 51-55) comprising: 
a. a second jaw body including a sealing surface, the sealing surface including one or more insulators having an exposed insulator surface that is oriented toward the sealing plate (third electrode portion 207 includes electrical insulating gripping portions on its surface ; Col. 18, ll. 20-34 & 51-55, Col. 22, ll. 5-27); 
wherein in a first use state, an anatomical feature is surgically effected between the sealing plate and the second jaw body by passing a therapy current between the sealing plate and the second jaw body (state where second coagulation current is flowed across the second electrode portion 222 and the third electrode portion 207 to coagulate tissue P; Col. 19, ll. 6-22), and 
wherein in a second use state an anatomical feature is surgically affected by contacting the anatomical feature with an edge of the sealing plate and passing a therapy current between the first jaw body and the second jaw body (state where incision current is flowed across the first electrode portion 220 and the third electrode portion 207; Col. 19, ll. 48-55).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 48-49 & 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (6,237,887), as applied to claims 32 & 62, in further view of Couture et al. (2002/0188294).  
Concerning claim 48, Yamauchi et al. fail to disclose the second jaw body comprises a cutting recess, and the medical device comprises a cutting element located within the cutting recess.  However, Couture et al. discloses a medical device comprising a bipolar forceps (10) including a jaw assembly (100) comprising: a first jaw (110) and a second jaw (120), the second jaw body (120) comprising a sealing plate recess (178a), the medical device comprises a cutting element (205) located within the cutting recess (178a).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Yamauchi et al. such that the second jaw body comprises a cutting recess, and the medical device comprises a cutting element located within the cutting recess in order to provide the benefit of 
Concerning claim 49, Yamauchi et al. fail to disclose the sealing surface comprises a cutting recess, and the medical device comprises a cutting element located within the cutting recess.  However, Couture et al. discloses a medical device comprising a bipolar forceps (10) including a jaw assembly (100) comprising: a first jaw (110) and a second jaw (120), the first jaw body (110) comprising a sealing plate recess (178a), the medical device comprises a cutting element (205) located within the cutting recess (178a).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Yamauchi et al. such that the sealing surface comprises a cutting recess, and the medical device comprises a cutting element located within the cutting recess in order to provide the benefit of severing tissue proximate a seal as taught by Couture et al. ([0021], [0068], [0074], [0102], [0121]; Fig. 1A, 7-8, 12 & 14)
Claim 64 is rejected upon the same rationale as applied to claim 48. 

Claim(s) 50-52 (in the alternative to the rejection above) & 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (6,237,887), as applied to claims 32 & 62, in further view of Odom et al. (2006/0224158).
Concerning claim 50, Yamauchi et al. disclose the second jaw body comprises a sealing surface (207) disposed on one side of the second jaw body.  Yamauchi et al. fail to disclose an insulator disposed on an opposite side of the second jaw body that 
Claim 51 is rejected upon the same rationale as provided for claim 50. 
Claim 52 is rejected upon the same rationale as provided for claim 50. 
Concerning claim 65, Yamauchi et al. fail to disclose the second jaw body comprises an insulator located on a side of the second jaw body that opposes the sealing surface.  However, Odom et al. disclose a medical device comprising a bipolar forceps (10) having a jaw assembly (100) comprising first and second jaws (120, 110), the second jaw body (116) including a sealing surface (112) including one or more insulators (150) having an exposed insulator surface (150) that is oriented toward a sealing plate (122) of the first jaw body (120). Odom et al. further disclose the second jaw body (116) comprises an insulator (non-conductive plate of jaw members) located on a side of the second jaw body (110) that opposes the sealing surface (112).  At the time the invention was effectively filed, it would have been obvious to one of ordinary 
Concerning claim 66, Yamauchi et al. fail to disclose the exposed insulator surface of the one or more insulators extends through the sealing surface of the second jaw body.  However, Odom et al. further disclose the exposed insulator surface (150) of the one or more insulators (150) extending through the sealing surface (112) of the second jaw body (110).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Yamauchi et al. such that the exposed insulator surface of the one or more insulators extends through the sealing surface of the second jaw body in order to provide the benefit of connection to a selectively adjustable stop member controller to regulate a gap distance between the jaws as taught by Odom et al. ([0038-0039]; Fig. 1C). 

Claim(s) 55 & 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2010/0036371, previously cited), as applied to claim 53, in further view of Couture et al. (2002/0188294, previously cited).  
Concerning claim 55, Park et al. fail to disclose the first sealing plate, the second sealing plate or both include at least one insulating spacer that prevents the first sealing plate and the second sealing plate from making contact.  However, Couture et al. further disclose first and second sealing plates (112, 122) comprising at least one insulating 
Concerning 61, Park et al. fail to disclose the second jaw body comprises a cutting recess, and the medical device comprises a cutting element located within the cutting recess.  However, Couture et al. discloses a medical device comprising a bipolar forceps (10) including a jaw assembly (100) comprising: a first jaw (110) and a second jaw (120), the second jaw body (120) comprising a sealing plate recess (178a) and an insulator recess (178b), the medical device comprises a cutting element (205) located within the cutting recess (178a,b).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Park et al. such that the second jaw body comprises a cutting recess, and the medical device comprises a cutting element located within the cutting recess in order to provide the benefit of severing tissue proximate a seal as taught by Couture et al. ([0021], [0068], [0074], [0102], [0121]; Fig. 1A, 7-8, 12 & 14)

Claim(s) 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2010/0036371, previously cited), as applied to claims 53, in further view of Takei et al. (WO2015/122351, using US2016/0346035 as the translation, previously cited). 
Concerning claims 58-59, Park et al. fail to disclose at least a portion of the first sealing plate is reconfigurable so that the edge of the first sealing plate substantially matches an edge of the second sealing plate and is reconfigurable so that the edge of the first sealing plate is made to extend beyond an edge of the second sealing plate.  However, Takei et al. disclose a medical device comprising a bipolar forceps (12) including a jaw assembly (26) comprising a first jaw (42) comprising first jaw body (122, 124) and a sealing plate (56) and a second jaw (44) comprising a second jaw body (54) and a second sealing plate (58), wherein at least a portion of the first sealing plate (56) is reconfigurable so that the edge of the first sealing plate (56) substantially matches an edge of the second sealing plate (58) and is reconfigurable so that the edge of the first sealing plate (56) is made to extend beyond an edge of the second sealing plate (58).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Park et al. such that at least a portion of the first sealing plate is reconfigurable so that the edge of the first sealing plate substantially matches an edge of the second sealing plate and is reconfigurable so that the edge of the first sealing plate is made to extend beyond an edge of the second sealing plate in order to provide the benefit of applying tensile forces to the tissue in opposite directions as taught by Takei et al. (Abstract; [0006], [0093-0097], [0159]; at least Figs. 7A-B & 16, but other Figures are also relevant)

Response to Arguments

The Examiner notes that Park et al. is still applied to claim 53, but the interpretation of first jaw and second jaw has been changed.
The Examiner also notes that some of the claims recite limitations such as disposed/located on a side and opposing/opposite which are very broad terms in relationship to the structure of the jaw itself. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794